DETAILED ACTION

Response to Amendment
The proposed amendment submitted 12/20/2021 includes limitations not included in the previous claim set.  These limitations include the separator and electrode limitations in proposed newly added claim 9.  This necessitates further search and consideration beyond the limited time allotted for the pilot program.  Further, it does not simplify issues within the application.  Also, proposed claim 9 is a newly added claim, which has been proposed without cancelling a corresponding number of finally rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725